10-3720-ag
         Villeda v. Holder
                                                                                        BIA
                                                                                  Verillo, IJ
                                                                               A071 496 811
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 27th day of October, two thousand eleven.
 5
 6       PRESENT:
 7                JOSÉ A. CABRANES,
 8                DEBRA ANN LIVINGSTON,
 9                GERARD E. LYNCH,
10                     Circuit Judges.
11       _____________________________________
12
13       GILBERTO VILLEDA, AKA HUMBERTO
14       VILLEDA,
15                Petitioner,
16
17                           v.                                 10-3720-ag
18                                                              NAC
19       ERIC H. HOLDER JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _____________________________________
23
24       FOR PETITIONER:               Jon E. Jessen, Stamford, CT.
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney
27                                     General; Terri J. Scadron, Assistant
28                                     Director; Wendy Benner-León, Trial
29                                     Attorney, Office of Immigration
 1                             Litigation, Civil Division, United
 2                             States Department of Justice,
 3                             Washington, D.C.
 4
 5       UPON DUE CONSIDERATION of this petition for review of a

 6   decision of the Board of Immigration Appeals (“BIA”), it is

 7   hereby ORDERED, ADJUDGED, AND DECREED that the petition for

 8   review is DENIED.

 9       Petitioner Gilberto Villeda, a native and citizen of

10   Guatemala, seeks review of an August 17, 2010, decision of

11   the BIA affirming the November 19, 2008, decision of

12   Immigration Judge (“IJ”) Philip Verrillo denying Villeda’s

13   application for asylum, withholding of removal, and relief

14   under the Convention Against Torture (“CAT”). In re Gilberto

15   Villeda, No. A071 496 811 (B.I.A. Aug. 17, 2010), aff’g      No.

16   A071 496 811 (Immig. Ct. Hartford, Nov. 19, 2008).     We

17   assume the parties’ familiarity with the underlying facts

18   and procedural history of the case.

19       Under the circumstances of this case, we have

20   considered both the IJ’s and the BIA’s opinions “for the

21   sake of completeness.”     Zaman v. Mukasey, 514 F.3d 233, 237

22   (2d Cir. 2008).     The applicable standards of review are

23   well-established. See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng

24   v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).


                                     2
 1       Because Villeda did not argue before the agency that he

 2   suffered persecution in the form of forced conscription by

 3   the Guatemalan army or that he was harmed on account of his

 4   membership in a particular social group of young male

 5   peasants, those arguments are unexhausted.    In addition to

 6   the statutory requirement that petitioners exhaust the

 7   categories of relief they seek, 8 U.S.C. § 1252(d)(1),

 8   petitioners must also raise to the BIA the specific issues

 9   they later raise in this Court.    See Foster v. INS, 376 F.3d
10   75, 78 (2d Cir. 2004).    While not jurisdictional, this

11   judicially imposed exhaustion requirement is mandatory.      Lin

12   Zhong v. U.S. Dep’t of Justice, 480 F.3d 104, 119-20 (2d

13   Cir. 2007).   Accordingly, because the government has raised

14   Villeda’s failure to exhaust, we decline to consider these

15   arguments.    See id. at 124 (describing the issue exhaustion

16   requirement as an “affirmative defense subject to waiver”).

17       Villeda does not raise any exhausted challenge to the

18   agency’s past persecution finding.    See Yueqing Zhang v.

19   Gonzales, 426 F.3d 540, 541 n.1, 545 n.7 (2d Cir. 2005)

20   (concluding that issues not sufficiently argued in the

21   briefs are considered waived and normally will not be

22   addressed on appeal).    In addition, Villeda explicitly


                                    3
 1   abandons any challenge to the agency’s denial of relief

 2   based on his claimed fear of future harm by gangs.

 3   Accordingly, because Villeda does not challenge the agency’s

 4   findings that he failed to establish past persecution by

 5   guerillas in Guatemala or a well-founded fear of persecution

 6   on account of his membership in a particular social group of

 7   Guatemalans returning from the United States who are

 8   perceived as wealthy, and because those findings were

 9   dispositive of his applications for asylum and withholding

10   of removal, we will not disturb the agency’s denial of

11   relief on those bases. See Paul v. Gonzales, 444 F.3d 148,

12   156 (2d Cir. 2006) (recognizing that a withholding of

13   removal claim necessarily fails if the applicant is unable

14   to show the objective likelihood of persecution needed to

15   make out an asylum claim and the factual predicate for the

16   claims is the same).

17       Although Villeda argues that he is eligible for CAT

18   relief because a U.S. Department of State country report

19   describes incidents of torture in Guatemala, he did not

20   raise this argument before the agency, see Foster, 376 F.3d
21   at 78, and has not offered any argument or pointed to any

22   evidence that someone in his particular alleged


                                  4
 1   circumstances would face torture, see Mu Xiang Lin v. U.S.

 2   Dep’t of Justice, 432 F.3d 156, 159-60 (2d Cir. 2005).

 3       For the foregoing reasons, the petition for review is

 4   DENIED.   As we have completed our review, any stay of

 5   removal that the Court previously granted in this petition

 6   is VACATED, and any pending motion for a stay of removal in

 7   this petition is DISMISSED as moot. Any pending request for

 8   oral argument in this petition is DENIED in accordance with

 9   Federal Rule of Appellate Procedure 34(a)(2), and Second

10   Circuit Local Rule 34(b).

11                               FOR THE COURT:
12                               Catherine O’Hagan Wolfe, Clerk
13
14




                                   5